DETAILED ACTION
Election/Restrictions
Claims 8-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 5/12/2022.
Applicant's election with traverse of Species I in the reply filed on 5/12/2022 is acknowledged.  The traversal is on the ground(s) that there is not a serious search burden.  This is not found persuasive because each species comprises limitations not present in the other species as described in the election requirement mailed 4/26/2022.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Saraswathi 2012/0324843 in view of Janawitz 7,527,674.
	In regards to Independent Claims 1, 13 and 19 and Dependent Claims 2, Saraswathi teaches an air filtration assembly (100) for a gas turbine system (110), the air filtration assembly comprising: an air inlet duct (from 180 to 250) in fluid communication with a compressor (120) of the gas turbine system, the air inlet duct including: an inlet (at 180) for receiving intake air including intake air particles (130); and an outlet positioned opposite the inlet (outlet into 260); a plurality of vane filters (180) at the inlet of the air inlet duct; an array of fabric filters (200, made of pleated filter media 320 that can include glass or PTFE fibers, paragraph [0021]) positioned in the air inlet duct (as shown in figure 2), downstream of the plurality of vane filters (200 downstream from 180 in figure 2); a silencer assembly (230) positioned in the air inlet duct (as shown in figure 2), downstream of the array of fabric filters, the silencer assembly positioned adjacent the outlet of the inlet duct (230 adjacent to outlet of 100, where adjacent is a relative term).  However, Saraswathi does not teach an electrostatic component positioned in the air inlet duct, downstream of the array of fabric filters, the electrostatic component configured to charge the intake air particles that pass through the filters.  Janawitz teaches an electrostatic component (4 x 1 matrix of electrodes 80, with corresponding filters 72) positioned in an air inlet duct (41), downstream of sets of filters (46 and 48), the electrostatic component configured to charge the intake air particles that pass through the filters (Col. 3, ll. 51-60).  It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to modify the air inlet duct of Saraswathi with the electrostatic component of Janawitz, in order to allow dust passing over the electrostatic component to be charged so that the particles are repulsed from each other and collect on the downstream filter (Col. 3, ll. 52-55).
Claims 6, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Saraswathi in view of Janawitz as applied to claim 2 above, and further in view of Baudat 2004/0163536.
	Regarding Dependent Claims 6, 11 and 12, Saraswathi in view of Janawitz teaches the invention as claimed and discussed above.  However, Saraswathi in view of Janawitz does not teach an evaporator and droplet remover downstream from the filters.  Baudat teaches an evaporator (54) and droplet remover (56) downstream of filters (16 act as filters to remove water vapor) of an inlet duct (10).  It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to modify the inlet duct of Saraswathi in view of Janawitz with the evaporator and droplet remover of Baudat, in order to cool the air without increasing the humidity (Abstract).

Allowable Subject Matter
Claims 3-5, 7, 14-18, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  prior art fails to teach, in combination with the other limitations of dependent claim 3, that each of a plurality of ionizer cells operate at distinct, predetermined voltage to provide a distinct charge to the air intake particles; prior art fails to teach, in combination with the other limitations of dependent claim 7, at least one auxiliary ionizer positioned adjacent to and downstream of an access door for providing a charge to leaked air entering the inlet duct via the access door; prior art fails to teach, in combination with the other limitations of dependent claim 14, that each of the plurality of ionizer cells operates at a distinct, predetermined voltage to provide a distinct charge to the air intake particles as the intake air particles flow past each of the plurality of ionizer cells; prior art fails to teach, in combination with the other limitations of dependent claim 16, a plurality of electrostatic filter cells each including at least one collector plate positioned downstream of the ionizers; and prior art fails to teach, in combination with the other limitations of dependent claim 20, identifying at least one electrostatic filter cell of a plurality of cells that receives air intake particles based on the determined position of the air intake particles.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN M SUTHERLAND whose telephone number is (571)270-1902. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN M SUTHERLAND/Primary Examiner, Art Unit 3741